Citation Nr: 1724037	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-05 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a chronic sinus condition. 

2.  Entitlement to service connection for a disability of the right eye. 

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the Coast Guard from September 1972 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In September 2015, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

These matters were previously before the Board in December 2015.  They were remanded for further evidentiary development and to afford the Veteran an examination for each of the claimed conditions.  

This appeal was processed using the Virtual VA paperless claims processing system and VBMS. Accordingly, any future consideration of this case should take into consideration the existence of these records.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a chronic sinus condition.

2.  The veteran does not have a current diagnosis of a right eye disability.

3.  A low back disorder was not manifest during service or within one year of separation.  A low back disorder is not attributable to service. 

4.  A neck disorder was not manifest during service or within one year of separation.  A neck disorder is not attributable to service.


CONCLUSION OF LAW

1.  The criteria for service connection for a chronic sinus condition have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307 (2016).

4.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2016). 

For the service connection issues, review of the claims folder reveals compliance with the VCAA.  38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in December 2008 and August 2012.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, the December 2008 and August 2012 VCAA letters advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Thus, the Veteran has received all required notices in this case for his service connection claims, such that there is no error in the content of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis). 

With regard to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the December 2008 VCAA notice prior to the rating decision on appeal.  Thus, there is no timing error. 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records and military personnel records.  For their part, the Veteran and his representative have submitted statements in support of the case.  

The Veteran was provided VA medical examinations in February and March 2016 for a chronic sinus condition, a right eye disability, a low back disability and neck disability.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his service connection claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Although the Veteran's representative argued in his May 2017 brief that the matters were not ready for appellate consideration, because the Veteran's STRs were not accessible to the VA examiners in his VBMS claims file, this appears incorrect.  The examiners reported that they reviewed the claims folder, an August 2013 Supplemental Statement of the Case indicates that the STRs were associated with the file, and the Board has been able to access the STRs in reviewing these claims.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).

      Sinus Condition

The Veteran has claimed that he suffers from a chronic sinus condition which was caused by his active duty service.

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Based on a review of the evidence, the Board concludes that service connection for a chronic sinus condition is denied.  Post-service treatment records reveal that a chronic sinus disability has not been shown at any time since the claim for service connection.  The overall evidence of record weighs against a finding that the Veteran has a currently diagnosed chronic sinus condition. 

The Veteran's STRs do show that he sought treatment for congested sinuses on multiple occasions while in service.  He contends that he suffers from chronic sinus congestion, which was caused by his exposure to fumes while stationed on a Coast Guard cutter.  His post service treatment records also show that he has sought medical attention for congested sinuses.  Notably, the Veteran's discharge examination shows normal sinuses.  

Moreover, the March 2016 VA examiner determined that the Veteran does not have a diagnosis for a chronic sinus condition.  Specifically, the examiner after review of the claims folder and physical examination of the Veteran concluded that the Veteran has never been diagnosed with a sinus, nose, throat, larynx, or pharynx condition.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131. See also Degmetich v. Brown, 104 F.3d 1328 at 1332 (1997)(holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran had the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a chronic sinus condition at any time during the appeal period. 

Although lay persons are competent to provide opinions on some medical issues,  see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a chronic sinus disability falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for a chronic sinus disability in November 2008 has such disability been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for chronic sinus condition.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a traumatic brain is denied.  See 38 U.S.C.A §5107 (West 2015).

      Right Eye

The Veteran contends that he has a right eye disability that was caused by his active duty service.  He testified during his hearing that he visits a doctor every six months due to a dark spot in the back of his right eye and that he experiences blurred vision.  The Veteran is currently service connected for a left eye corneal scar. 

Although the Veteran's STRs show that he received treatment for a left eye injury, the record is silent for any right eye conditions.  The Veteran reported during his February 2016 eye examination that he had debris fall into his eyes on several occasions in 1973.  However, the debris was removed or flushed out each time. 

The Veteran was afforded an eye examination in February 2016.  Based upon an in person examination and a review of the Veteran's claims file, an ophthalmologist determined that the Veteran did not have a right eye condition. 

The Board has considered the Veteran's statements.  He is competent to report injuries, symptoms, and treatment.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to opine on the etiology of his claimed disorders as they are not susceptible to lay observation and the etiology is beyond that of a lay person, unlike a broken leg.  As such, the Board finds that the Veteran is not competent to provide a medical opinion this matter.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d. 1372   (2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Accordingly, the Veteran's lay statements linking his disorder to service are not competent and have limited probative value.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).

Accordingly, the claim for a right eye disability is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      Low Back and Neck Conditions

The Veteran has claimed that he suffers from low back and neck disabilities which were caused by his active duty service, including moving heavy objects and falling while aboard a sailing ship.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for low back and neck disabilities.  None of the claimed disorders are shown in service or soon after service.  Although the Veteran has undergone numerous spinal surgeries and has diagnoses of spinal stenosis and degenerative disc disease with spondylosis, they were not shown for many years after service.  

The Veteran testified during his hearing that he has been receiving treatment for his back and neck conditions since service.  However, no medical evidence has been produced to corroborate his testimony.  Furthermore, the Veteran's STRs are silent for treatment of any back or neck injuries and his discharge examination shows a normal spine.  Other than the Veteran's uncorroborated opinion, there is no indication that the claimed disorders are etiologically related to disease or injury incurred during active duty.  To the extent that the Veteran reports a continuity of symptomatology dating since service, the Board finds his testimony to be not credible in light of the normal spine examination at service discharge.  

Further, upon examination in March 2016, a VA examiner determined that it is less likely than not that the currently diagnosed neck or back disability is etiologically related to his active service.  This opinion is given great probative weight as it was supplied by a trained health care provider who performed a review of the Veteran's claims folder, relevant medical history, and contemporaneous physical examination of the Veteran.  

The Board has considered the Veteran's statements.  He is competent to report injuries, symptoms, and treatment.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to opine on the etiology of his claimed disorders as they are not susceptible to lay observation and the etiology is beyond that of a lay person, unlike a broken leg.  As such, the Board finds that the Veteran is not competent to provide a medical opinion this matter.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d. 1372   (2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Accordingly, the Veteran's lay statements linking his disorders to service are not competent and have limited probative value.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).

Accordingly, the claims are denied. As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic sinus condition is denied. 

Entitlement to service connection for a right eye disability is denied.

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a neck disability is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


